ACCEPTED
                                                                                         03-14-00801-CV
                                                                                                4662058
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/26/2015 4:12:52 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00801-CV
                   IN THE THIRD COURT OF APPEALS
                                                          FILED IN
         ____________________________________________________
                                                    3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF3/26/2015
                                                     TEXAS AT     DALLAS
                                                              4:12:52 PM
                               Appellants,            JEFFREY D. KYLE
                                                            Clerk
                                   v.
        KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                                Appellee,
                                   v.
                         MARILYN CAMERON
                          Intervenor/Appellee.
        _________________________________________________

     On Appeal from the 345th Judicial District Court of Travis County, Texas
                  Trial Court Cause No. D-1-GN-11-001923
              The Honorable Stephen Yelenosky, Judge Presiding
         __________________________________________________

     JOINT MOTION FOR EXTENSION OF BRIEFING DEADLINES


TO THE HONORABLE JUSTICES:

      Come now, appellants, the University of Texas System and the University of

Texas at Dallas, and appellee, Ken Paxton, Attorney General of the State of Texas,

and file this Joint Motion for Extension of Briefing Deadlines, and in support thereof

would respectfully show the Court as follows:

      The current briefing schedule sets the due date for appellants’ brief as

Monday, March 30, 2015, and the due date for the brief of the appellee’s as

Wednesday, April 29, 2015.



                                      Page 1 of 3
      Appellants and appellee jointly request that these deadlines be extended as

follows:

           a. Appellants’ brief would be due Tuesday, May 5, 2015;

           b. Appellee’s brief would be due Tuesday, June 2, 2015; and

           c. Appellants’ reply brief would be due Tuesday, June 16, 2015.

      The parties respectfully request that the Court grant this request, to allow

counsel adequate time to brief the relevant issues, taking into account each counsel’s

schedule in addressing other litigation deadlines.

      Appellants have received one previous 30-day extension. This motion is

appellee’s first request for an extension in this case.

                           Respectfully submitted,

                           KEN PAXTON
                           Attorney General of Texas

                           CHARLES E. ROY
                           First Assistant Attorney General

                           JAMES E. DAVIS
                           Deputy Attorney General for Civil Litigation

                           ROBERT O’KEEFE
                           Division Chief
                           Financial Litigation, Tax, and Charitable Trusts Division

                           /s/ H. Melissa Mather___________
                           H. Melissa Mather
                           State Bar No. 240102216
                           Assistant Attorney General
                                       Page 2 of 3
                         Financial Litigation, Tax, and Charitable Trusts Division
                         P.O. Box 12548
                         Austin, TX 78711-2548
                         Phone: (512) 475-2540
                         Fax:    (512) 477-2348
                         melissa.mather@texasattorneygeneral.gov
                         Attorney for Appellants

                         /s/ Kimberly L. Fuchs______________
                         Kimberly L. Fuchs
                         State Bar No. 24044140
                         Chief, Open Records Litigation
                         Administrative Law Division
                         P.O. Box 12548
                         Austin, Texas 78711-2548
                         Phone: (512) 475-4195
                         Fax:    (512) 320-0167
                         kimberly.fuchs@texasattorneygeneral.gov
                         Attorney for Appellee

                     CERTIFICATE OF CONFERENCE

     Ms. Mather and Ms. Fuchs have conferred with Intervenor/Appellee, Ms.
Cameron, and she is opposed to this extension.

                        CERTIFICATE OF SERVICE
       I hereby certify that on March 26, 2015, a true and correct copy of Joint
Motion for Extension of Briefing Deadlines was served via e-service and/or e-mail,
to the following:
Marilyn Cameron
18222 Outback Lakes Trail
Humble, Texas 77346
mizcameron@yahoo.com
Intervenor/Appellee
                                     /s/ H. Melissa Mather_______________
                                     H. Melissa Mather

                                    Page 3 of 3